Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claim amendments filed 2/9/2021. 
Claims 1-24 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 12/14/2020 are noted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tejada (US 9,360,283) in view of Beyer (US 5,848,791).
Regarding Claims 1, 13: Tejada discloses a method of operating a target carrier (Abstract, target modules), comprising: selecting a target system having the target carrier, (Fig. 1, target modules 30 communicating with server 50), a motor disposed in communication with the target carrier (Fig. 5, motor module 45 and related description), at least one sensor and at least one processor, (Col. 5. Lines 5-19, various sensors employed, Col. 1. Lines 46-48, processor coupled to sensor); actuating the target carrier to move the target carrier, (e.g., Col. 4. Lines 63-66), and periodically sensing the position of the target carrier, (Col. 5. Lines 5-19). Tejada discloses the invention substantially but does not make explicit, adjusting signals sent to the motor in light of the sensed position of the motor. However, in a related invention, Beyer teaches correcting the estimated position to the updated location, and adjusting signals sent to the motor (including speed) to adjust the position of the target actuator, (Beyer, Col. 8. Lines 15-35, sensing position of platform, varying speed causing platform to turn left or right or correct its position, Col. 7. Lines 8-10 {showing speed control 82}, Col. 8. Lines 60-64, adjustment of speed indicator, adjusting the amount of power supplied to the motor.) 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have incorporated Beyer’s method of adjustment in the system of Tejada for the purpose of ensuring a target is located at a proper and designated location to enable effective shooting practice. 
Regarding Claim 2: Tejada in view of Beyer teaches changing a speed at which the motor moves the target carrier in response to a sensed signal that the target carrier is not in a desired location, (Beyer, Col. 8. Lines 15-35, Col. 7. Lines 8-10 {showing speed control 82})
Regarding Claim 3: Tejada in view of Beyer teaches wherein the at least one processor determines the speed of the target carrier and sends signals to the motor to adjust the speed at which the target carrier moves, (Beyer, Col. 8. Lines 15-35, Col. 7. Lines 8-10 {showing speed control 82}). 
Regarding Claim 4: Tejada in view of Beyer teaches wherein the sensors indicate that the target has not reached its desired position and the processor activates the motor to continue movement of the target, (Beyer, Col. 8. Lines 15-35, Col. 7. Lines 8-10 {showing speed control 82}).
Regarding Claim 5: Tejada in view of Beyer teaches wherein the target carrier moves along a track and wherein the method comprises sensing a location of the target carrier along track, (Tejada, Col. 4. Lines 59-65, Col. 5. Lines 5-19), comparing the sensed location to an estimated location and correcting the estimated location, (Beyer, Col. 8. Lines 15-35, Col. 7. Lines 8-10 {showing speed control 82}).
Regarding Claim 6: Tejada in view of Beyer teaches comprises adjusting the motor in light of sensed location, (Beyer, Col. 8. Lines 15-35, sensing position of platform, varying speed causing platform to turn left or right or correct its position, Col. 7. Lines 8-10 {showing speed control 82}, Col. 8. Lines 60-64, adjustment of speed indicator, adjusting the amount of power supplied to the motor.) 
Regarding Claim 8: Tejada in view of Beyer teaches wherein the target carrier moves along a target carrier track (Tejada, Col. 4. Lines 65-67), and wherein at least one of the motor and the target carrier comprises a rotary encoder and a target carrier sensor, (Tejada, Col. 5. Lines 5-18, Col. 7. Lines 48-54); and further comprising the steps of: identifying a selected position along the target carrier track; receiving a signal from one or more of the rotary encoder and the target carrier sensor; calculating a current position of the target carrier, (Tejada, Col. 5. Lines 5-18, Col. 7. Lines 48-54), and moving the target carrier to the selected position at a speed, the speed being variably dependent on the distance between the current position and the selected position, (Beyer, e.g., Col. 3. Lines 7-10, Col. 10. Lines 67-34.) 
Regarding Claim 9: Tejada in view of Beyer teaches a control effort of the target carrier motor; and wherein the target carrier and the target carrier motor are adapted to cease operation if they do not receive a confirming signal from the at least one processor within a predetermined period of time, (Beyer, e.g., Col. 8. Lines 32-35.) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,876,821: Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the issued claims; i.e., patented claims substantially disclose the pending claims.
Regarding Claim 13: See patented claim 1. 
Regarding Claim 14: See patented claim 2. 
Regarding Claim 15: See patented claim 3. 
Regarding Claim 16: See patented claim 6. 
Regarding Claim 17: See patented claim 4. 
Regarding Claim 18: See patented claim 5. 
Regarding Claim 19: See patented claim 6. 
Regarding Claim 20: See patented claim 7. 
Allowable Subject Matter
Claims 10-12 & 21-24 are allowed.
Claims 7 & 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The closest art, of record herein, fails to disclose, suggest or render obvious, in combination with the other claimed limitations,
Per Claim 7: selecting a plurality of target carriers disposed in communication with a plurality of motors, determines the relative positions between the target carriers and sends signals to at least one motor to modify at least one of the position or a speed of travel of one target carrier in response to sensed location or speed information. 
Per Claim 10: a secondary target position sensor, and a processor programmed to detect a fault; signaling the embedded controller; and controlling the actuator to affect a behavior of the first target in response to a signal received from the secondary target position sensor.
Per Claim 14: compare a position or speed of a first target carrier of the plurality of target carriers and a position or speed of a second target carrier of the plurality of target carriers and adjust drive signals sent to the motor associated with the first target carrier to adjust the speed or position of the first target carrier in response to determined position or speed of the second target carrier.
Per Claim 21: calibrating an absolute track position sensor of the target carrier to form a calibrated absolute track position sensor, comparing an actual location of the target carrier determined by the calibrated absolute track position sensor with the predetermined location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715